
	

113 HR 4520 IH: Aircraft Positioning Modernization Act
U.S. House of Representatives
2014-04-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4520
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2014
			Mr. Stockman introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To require passenger aircraft to transmit GPS location data.
	
	
		1.Short title
			This Act may be cited as the Aircraft Positioning Modernization Act.2.Congressional findingsCongress finds that when an aircraft crashes in an area far from radar, the aircraft and its flight
			 recorder can be difficult to find, necessitating expensive search and
			 rescue operations.3.General authorizationSection 91.609(c) of the Code of Federal Regulations shall be amended to require that the Global
			 Positioning System coordinate information shall be periodically
			 transmitted to a receiving facility at a time frequency of 30 minutes.4.Effective dateThe provisions of this Act shall take effect three years following enactment.
